Citation Nr: 1024287	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  05-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
cervical spine disability.

2.  Entitlement to a rating in excess of 10 percent for 
thoracolumbar spine disability for the period prior to May 6, 
2009, and to a rating in excess of 20 percent for the period 
since May 6, 2009.

3.  Entitlement to service connection for left shoulder 
disability.

4.  Entitlement to service connection for a skin disorder of 
the fingers.

5.  Entitlement to service connection for a skin disorder 
other than of the fingers, including as due to herbicides 
exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to April 1956, 
and from February 1957 to August 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  Jurisdiction over the case was 
thereafter transferred to the RO in Reno, Nevada.  The Board 
remanded this case in June 2007 and February 2009.

The Veteran recently contended that he retired because of his 
service-connected cervical and thoracolumbar spine disorders.  
The record shows that he has other service-connected 
disorders that are not before the Board at this time.  The 
matter of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities therefore is referred to the RO for appropriate 
action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Although the issue of service connection for a mental 
disorder, to include posttraumatic stress disorder (PTSD) was 
developed for appellate review, service connection for PTSD 
was granted in a June 2009 rating decision.  The RO explained 
that the grant resolved his appeal as to the mental disorder 
issue, which the Board takes to mean that the psychiatric 
disorders currently shown in the record are included in the 
grant of service connection.

The issue of service connection for a skin disorder other 
than of the fingers is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to May 6, 2009, the Veteran's 
thoracolumbar spine disability was manifested by moderate 
limitation of lumbar spine motion, but not by forward flexion 
limited to 30 degrees, by ankylosis of the lumbar spine, by 
severe lumbosacral strain, by severe intervertebral disc 
syndrome (IVDS), by incapacitating episodes of IVDS, or by 
objective neurological manifestations.

2.  For the period since May 6, 2009, the Veteran's 
thoracolumbar spine disability was not manifested by forward 
flexion limited to 30 degrees, by incapacitating episodes, or 
by objective neurologic manifestations.

3.  The Veteran's cervical spine disability is not manifested 
by severe limitation of cervical spine motion, by forward 
flexion limited to 15 degrees or less, by complete ankylosis 
of the cervical spine, by severe IVDS, by incapacitating 
episodes of IVDS, or by objective neurological 
manifestations.

4.  Left shoulder disability originated in service.

5.  A skin disorder affecting the Veteran's fingers was 
caused by exposure to fuel in service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation, but no higher, 
for thoracolumbar spine disability for the period prior to 
May 6, 2009, have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5292, 5293, 5295 (2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235 
(2009).

2.  The criteria for an evaluation higher than 20 percent for 
thoracolumbar spine disability for the period since May 6, 
2009, have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5235 (2009).

3.  The criteria for an evaluation higher than 20 percent for 
cervical spine disability have not been met.  38 U.S.C.A. § 
1155, 5103, 5103A, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5293 
(2003); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2009).

4.  Left shoulder disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

5.  A skin disorder of the fingers was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A.§ 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) in, inter alia, April 
2005, March 2006, June 2007, and March 2009 correspondences, 
including as to notice of the information and evidence 
necessary to substantiate the initial ratings and effective 
dates to be assigned an award of service connection, and the 
effective date to be assigned in the event his increased 
ratings claims were successful.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claims 
were last readjudicated in a November 2009 supplemental 
statement of the case. 

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
purported to clarify VA's notice obligations in increased 
rating claims. The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life. The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out, however, that the U.S. Court of Appeals 
for the Federal Circuit reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the 
correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his increased rating claims.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the Veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the Veteran himself.  
38 U.S.C.A. § 5103A.

The record also reflects that the Veteran was afforded VA 
examinations in November 2003 and May 2009.  The Veteran has 
not challenged the adequacy of the May 2009 examination, and 
the Board has reviewed the November 2003 and May 2009 
examination reports, and finds that they provided relevant 
findings and opinions, and are adequate for the purposes of 
adjudicating the claims at issue.  The Board notes that 
although the latter examinations were conducted without a 
review of the claims files, the examiner thereafter did 
review the files, and provided an addendum in August 2009.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

I.  Increased ratings

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected cervical and thoracolumbar spine disorders.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the United States Court of Appeals for Veterans 
Claims (Court) held that consideration of staged ratings was 
appropriate in claims for an increased rating when the facts 
reflect distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart, 21 Vet. App. at 509-10. 

Service connection for cervical spine disability and for 
thoracolumbar spine disability was granted in March 1981; the 
disorders were respectively evaluated as 10 percent and 
noncompensably disabling.  In an October 1982 decision, the 
Board determined that the Veteran was entitled to a single 20 
percent evaluation for arthritis of the cervical and 
thoracolumbar spines; this decision was implemented in a 
November 1982 rating decision.  In January 2004, VA assigned 
separate 20 percent and 10 percent evaluations for, 
respectively, the cervical and thoracolumbar spine disorders.  
In November 2009, during the pendency of this appeal, the 
evaluation assigned the thoracolumbar spine disorder was 
increased to 20 percent, effective May 6, 2009.

Factual background

The Veteran contends that his cervical and thoracolumbar 
spine disorders are productive of pain and limitation of 
motion, and limited him to performing only 25 percent of his 
job before having to retire.  He filed the instant claims in 
May 2002.

Private medical records from 2003 note that physical 
examination of the cervical spine revealed tenderness to 
palpation and weak grip strength.  Deep tendon reflexes were 
1+ in the ankles, with no clonus.  Diagnostic studies showed 
cervical spine stenosis, and degenerative disc disease of the 
thoracolumbar spine with mild straightening.  
Electrodiagnostic studies disclosed bilateral carpal tunnel 
syndrome, ulnar neuropathy, and cubital tunnel syndrome, with 
no evidence of cervical radiculopathy.  In May 2004, he 
evidenced cervical right rotation to 50 degrees with 
tenderness, and left rotation to 30 degrees with tenderness.  
There was thoracolumbar tenderness.  There were no focal 
deficits, deep tendon reflexes were 2+, and motor and sensory 
function were intact.  An entry for July 2004 noted that the 
Veteran had erectile dysfunction, but also had a spermatocele 
and symptoms of benign prostatic hypertrophy.

The Veteran attended a VA examination in November 2003.  He 
complained of neck pain aggravated by vigorous rotation, but 
denied radicular pain, although he expressed the belief that 
the aching pain in his left shoulder was from the cervical 
spine.  He explained that the thoracolumbar pain was 
aggravated by prolonged standing or walking and by repetitive 
forward bending; he denied any radiating pain from the lower 
back.  The Veteran denied bowel or bladder problems or any 
flare ups.  He denied any changes in sensation of the 
extremities.  He denied using assistive devices and indicated 
that he was steady on his feet.  He reported working as a 
real estate developer and indicated that he could do all of 
his activities of daily living but was unable to dig ditches 
or pound stakes in ground.  

Physical examination demonstrated that the Veteran had a mild 
limp which would disappear at times.  He exhibited no 
difficulties with squatting or with heel and toe walking.  
Range of cervical spine motion testing revealed forward 
flexion to 30 degrees; extension to 30 degrees; and rotation 
to 60 degrees, with pain at the extremes of motion.  There 
was no muscle spasm or tenderness, and the Veteran had normal 
deep tendon reflexes, sensation and grip strength.  Range of 
thoracolumbar spine motion testing disclosed forward flexion 
to 70 degrees; extension to 20 degrees; bilateral lateral 
bending to 20 degrees; and bilateral rotation to 40 degrees.  
There was pain at the extremes of motion, except for 
rotation.  The examiner indicated that there was no 
additional loss of motion in the spinal segments, given that 
both spinal conditions were stable without flare ups.  There 
was a normal spinal contour.  There were no neurologic 
deficits associated with either spinal problem.  There were 
no postural abnormalities or fixed deformities, and no 
atrophy.  The deep tendon reflexes were normal.  X-ray 
studies of the cervical and thoracolumbar spines showed 
osteoarthritis and disc space narrowing.

During an April 2004 evaluation by J. Grover, M.D., the 
Veteran complained of neck pain radiating to his shoulders, 
as well as thoracolumbar pain radiating to his legs.  He 
explained that he was only able to sit or stand for half the 
time he reported at the November 2003 VA examinations.  He 
indicated that he could do light household chores and his 
activities of daily living.  Physical examination 
demonstrated tenderness of the cervical spine, as well as a 
weak grip.  There were diminished ankle reflexes.  Magnetic 
Resonance Imaging (MRI) studies showed cervical stenosis with 
evidence of spinal cord compression and possible clumsy hand 
type myelopathy.  Studies of the thoracolumbar spine showed 
degenerative disc disease.

The report of a May 2004 evaluation of the Veteran by R. 
Mirchou, M.D., indicates that he demonstrated cervical and 
thoracolumbar tenderness.  The cervical spine demonstrated 
right rotation to 50 degrees and left rotation to 30 degrees.  
There were no neurologic deficits.

The Veteran attended a VA examination in May 2009.  He 
reported that he was retired because of his spinal disorders, 
but indicated that he still did fix ups around the house, as 
well as yard work.  The Veteran reported a history of urinary 
frequency, nocturia, erectile dysfunction, numbness, 
paresthesias, and lower extremity weakness; the examiner 
concluded that none of the above was related to the spinal 
disorders.  He also complained of pain, fatigue, decreased 
range of motion, stiffness, weakness and spasm associated 
with his spinal disorders.  He reported constant radiating 
pain to the lower extremities.  He also reported experiencing 
weekly flare ups; the Veteran indicated that he experienced 
an 80-percent loss of motion during such flare ups.  He 
denied any incapacitating episodes.  He was able to walk up 
to a quarter of a mile.  

Physical examination showed that his gait was normal.  There 
was lumbar flattening and scoliosis, but no listing of the 
spine.  There was no ankylosis.  Examination of the cervical 
and thoracolumbar spines showed no spasm, atrophy, guarding, 
or weakness.  The examiner noted that the Veteran did not 
have muscle spasm, tenderness, or guarding that was severe 
enough to be responsible for an abnormal gait or spinal 
contour.   Strength and sensation in the extremities was 
normal, except for light touch in the lower extremities.  
Range of cervical spine motion disclosed flexion to 20 
degrees, extension to 10 degrees, left lateral flexion to 15 
degrees, right lateral flexion to 12 degrees, left lateral 
rotation to 30 degrees, and right lateral rotation to 20 
degrees.  There was pain on range of motion testing.  
Following repetitive motion testing, the Veteran exhibited 
flexion to 20 degrees, extension to 5 degrees, left lateral 
flexion to 10 degrees, right lateral flexion to 8 degrees, 
left lateral rotation to 20 degrees, and right lateral 
rotation to 15 degrees.  

Range of thoracolumbar spine testing disclosed flexion to 70 
degrees, extension to 15 degrees, bilateral lateral flexion 
to 30 degrees, left lateral rotation to 20 degrees, and right 
lateral rotation to 18 degrees.  Following repetitive motion 
testing, the Veteran exhibited flexion to 60 degrees, 
extension to 10 degrees, bilateral lateral flexion to 25 
degrees, left lateral rotation to 15 degrees, and right 
lateral rotation to 15 degrees.  X-ray studies of the 
cervical spine showed degenerative changes; mild loss of 
height at C6-C7; osteopenia with sclerosis at C6 and C7; and 
anterolisthesis with retrolisthesis at C6-C7.  X-ray studies 
of the thoracolumbar spine showed scoliosis with degenerative 
changes.  The examiner noted that the effects on the 
Veteran's activities of daily living ranged from none to 
severe.  The examiner noted that the impact on the Veteran's 
occupation was manifested by decreased mobility, problems 
with lifting and carrying, lack of stamina, weakness or 
fatigue, and decreased lower extremity strength.

In an August 2009 addendum, the examiner explained that he 
had reviewed the claims files, and that his findings and 
opinions remaining unchanged.

Analysis 

A.  Thoracolumbar spine

The RO evaluated the Veteran's thoracolumbar spine disability 
as 10 percent disabling prior to May 6, 2009, and as 20 
percent disabling effective May 6, 2009.  Effective September 
26, 2003, intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the General Rating 
Formula for Diseases and Injuries of the Spine, or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 10 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine greater than 120 
degrees or not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
evaluation is warranted where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 1 week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is warranted where there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent evaluation requires 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Code 5243 and Notes (1) and 
(6).

Prior to September 26, 2003, intervertebral disc syndrome was 
rated under Diagnostic Code 5293.  Pursuant to that code, a 
10 percent evaluation was warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation was warranted for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent evaluation required 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Alternatively, IVDS was rated by combining under 38 C.F.R. § 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 and Note 
(1) (2003).

Prior to September 26, 2003, alternative diagnostic codes 
included 38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295.

Pursuant to Diagnostic Code 5292, a 10 percent evaluation was 
warranted for slight limitation of lumbar spine motion, a 20 
percent rating was warranted for moderate limitation of 
lumbar spine motion, and a 40 percent evaluation was 
warranted for severe limitation of lumbar spine motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Pursuant to Diagnostic Code 5295, a 10 percent evaluation was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending with 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation required severe 
lumbosacral strain, with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).

Prior to September 26, 2003, a maximum 10 percent evaluation 
was assignable for moderate or severe limitation of dorsal 
spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5291. 

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003.

Based on the medical evidence on file, and turning first to 
the period prior to May 6, 2009, the Board finds that an 
evaluation of 20 percent, but not higher, is warranted for 
the Veteran's disorder under DC 5292.  In this regard, the 
evidence shows that the Veteran did evidence reduced range of 
motion on examination in November 2003, with pain on movement 
in each plane except for rotation.  The motion demonstrated 
was largely the same, and in one excursion of motion was 
worse, than that shown at the May 2009 VA examination on 
which a higher rating was based.  Contemporaneous treatment 
records support the Veteran's assertions of pain and 
decreased motion in the thoracolumbar spine.  In the Board's 
opinion, the evidence prior to May 6, 2009, demonstrated a 
moderate level of limited lumbar motion, warranting 
assignment of a 20 percent evaluation.  The Board notes that 
the evidence does not suggest, and the Veteran does not 
contend, that the Veteran had any limitation of the dorsal 
spine in particular.  A separate compensable rating for that 
spinal segment under the criteria in effect prior to 
September 26, 2003, therefore was not warranted.

With respect to whether an evaluation in excess of 20 percent 
for thoracolumbar spine disability is warranted for any 
period involved in this appeal, the evidence is entirely 
silent for any evidence of listing of the whole spine to 
opposite side, or positive Goldthwaite's sign.   Moreover, 
although there is some limitation of motion when bending 
forward, he is able to forward flex to at least 70 degrees, 
and even when pain is considered, can flex to at least 60 
degrees.  In the Board's opinion, this does not approximate 
marked limitation of forward bending in standing position.  
In addition, although the low back involves degenerative 
changes, there is no loss of lateral motion or narrowing or 
irregularity of joint space.  In short, the evidence does not 
support a disability picture even remotely consistent with 
that contemplated by the criteria for a 40 percent evaluation 
under DC 5295.

With respect to a higher rating under DC 5292, although the 
Veteran does evidence some limitation of motion, even when 
pain is considered, he is able to flex to 60 degrees, with 
substantial remaining motion in the other planes of 
excursion. According to 38 C.F.R. § 4.71a, Note (2) following 
the General Rating Formula for Diseases and Injuries of the 
Spine, normal forward flexion is to 90 degrees, normal 
backward extension is to 30 degrees, normal lateral flexion 
is to 30 degrees, and normal rotation is to 30 degrees.  The 
evidence does not show that the Veteran has any weakness, 
fatigue, incoordination or other factors tending to further 
limit his motion.  See Deluca v. Brown, 8 Vet. App. 202 
(1995).  The November 2003 examiner specifically noted the 
absence of any such additional impairment, and the May 2009 
examiner reported the Veteran's actual range of motion after 
repetitive motion testing, which showed that he still 
retained flexion to at least 60 degrees, and substantial 
motion in other excursions.  The Board notes that the Veteran 
eventually described flare ups which, according to him, 
result in an 80 percent loss of motion.  His assertions not 
only are unsupported by the clinical records on file which do 
not mention such a rather significant impairment, but the May 
2009 examination itself involved vigorous motion testing of 
the Veteran which failed to elicit the profound limitations 
described by the Veteran.  The Board therefore finds his 
account of the severity of flare ups to lack credibility.   

In short, the Board finds that his disability picture is not 
reasonably characterizable as involving severe limitation of 
lumbar motion.  A higher rating under DC 5292 is not 
warranted.

Turning to the version of DC 5293 in effect prior to 
September 23, 2002, although the Veteran's thoracolumbar 
spine involved degenerative disc disease and at one point he 
demonstrated some sensory disturbance to light touch, the 
November 2003 examiner specifically determined that the 
Veteran had no neurologic impairment associated with the 
disorder.  No atrophy or weakness was evident, and deep 
tendon reflexes were normal.  Although private treatment 
records noted on one occasion that ankle reflexes were 
diminished, the records show that they nevertheless have 
consistently been present, and the May 2009 examiner noted 
the absence of neurologic impairment.  The Veteran has not 
demonstrated any muscle spasm.  The evidence does not show 
foot drop in the Veteran, and he does not claim to have ever 
experienced such impairment.  His gait has typically been 
normal.  The Veteran clearly does not have symptoms 
consistent with sciatic neuropathy.

In short, the Board finds that the evidence does not support 
assignment of a 40 percent evaluation under DC 5293, for 
severe intervertebral disc syndrome.

Effective September 23, 2003, DC 5293 was amended to allow 
the evaluation of intervertebral disc syndrome on the basis 
of incapacitating episodes.  Notably, however, the Veteran 
does not contend, and the evidence does not show, that he has 
at any point experienced an incapacitating episode of 
intervertebral disc syndrome, or even that he experienced 
symptoms which resulted in physician-prescribed bed rest.  A 
higher rating under the version of DC 5293 in effect as of 
September 23, 2002, is not warranted.

As to whether a higher rating is warranted by combining the 
separate evaluations of the orthopedic and neurologic 
manifestations of IVDS, the Board again finds that the 
Veteran does not have any significant neurological component 
to his thoracolumbar disorder.  Although diagnostic studies 
show degenerative disc disease, his VA examiners have 
consistently noted the absence of any neurologic deficits.  
His deep tendon reflexes are typically normal.  He has not 
demonstrated any loss of strength or atrophy.  Sensation in 
the legs is normal to testing, except on one occasion for 
light touch; the examiner specifically indicated that those 
symptoms were not attributable to the disorder.

The record shows the Veteran has erectile dysfunction, as 
well as urinary frequency and nocturia.  The May 2009 
examiner indicated that those problems were unrelated to the 
thoracolumbar disorder.  The Veteran has denied any impaired 
bowel functions.  In short, there is no evidence of any 
significant neurological impairment associated with the back 
disorder.  Consequently, there is no basis on which to 
separately evaluate any neurologic manifestations of the back 
disorder for any period involved in this appeal.  See 
generally, 38 C.F.R. § 4.124, Diagnostic Code 8520 (2009).  A 
rating higher than 20 percent under Diagnostic Code 5293 is 
not warranted.

Turning to the criteria in effect as of September 26, 2003, 
the Board notes that the criteria in Diagnostic Code 5243 
mirrors that of former Diagnostic Code 5293.  For the reasons 
expressed in the discussion of Diagnostic Code 5293, a 40 
percent evaluation under Diagnostic Code 5243 is not 
warranted on the basis of incapacitating episodes.

With respect to whether a higher rating is warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine, a 40 percent evaluation requires forward flexion of 
the thoracolumbar spine limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence shows that his thoracolumbar spine retains motion in 
all excursions, and clearly is not ankylosed.  Moreover, even 
when functional loss due to pain is considered, he is 
consistently able to forward flex to well beyond 30 degrees.  
A 40 percent evaluation therefore is not warranted.

The Board notes that the General Rating Formula for Diseases 
and Injuries of the Spine requires the separate evaluation of 
associated objective neurologic abnormalities.  As already 
discussed, the Board finds that the Veteran does not manifest 
any associated objective neurologic abnormalities.  His 
erectile dysfunction and urinary problems are, according to 
the only medical opinion addressing the matter, unrelated to 
the thoracolumbar disorder.  His reflexes are largely normal.  
His VA examiners have consistently concluded that the Veteran 
does not have any objective neurologic impairment associated 
with the back disorder.  In short, there simply is no 
objective neurologic abnormality to separately evaluate.

Accordingly, the Board concludes that a rating in excess of 
20 percent for thoracolumbar disability is not warranted.  38 
C.F.R. § 4.3. 

B.  Cervical spine

The General Rating Formula for Diseases and Injuries of the 
Spine provides for a 20 percent evaluation where there is 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent 
evaluation is warranted for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation is warranted 
for unfavorable ankylosis of the entire cervical spine.

A 20 percent evaluation was warranted for moderate limitation 
of cervical spine motion, and a maximum 30 percent evaluation 
was warranted for severe limitation of cervical spine motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  A 40 percent 
evaluation was warranted for unfavorable ankylosis of the 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003). 

The record shows that when examined by VA, the Veteran 
retained a substantial range of cervical spine motion, even 
after repetitive motion testing.  He consistently 
demonstrated forward flexion to at least 20 degrees, with 
pain only at the extremes of motion.  The November 2003 
examiner specifically noted the absence of any functional 
loss, and even on later examination with repetitive motion 
testing, he demonstrated a high level of motion.  The Board 
again notes that although the Veteran described flare ups 
which, according to him, result in an 80 percent loss of 
motion, his assertions are not supported by the clinical 
records on file, and are inconsistent with the level of 
motion demonstrated during repetitive motion testing.  In the 
Board's opinion, the restriction of cervical spine motion 
shown in the record, even when his complaints of pain and 
other factors are considered, does not even remotely 
approximate severe limitation of cervical spine motion.  A 
rating higher than 20 percent under Diagnostic Code 5290 
therefore is not warranted.  

Turning to the version of DC 5293 in effect prior to 
September 23, 2002, although the Veteran's cervical spine 
disorder involved degenerative changes, the November 2003 and 
May 2009 examiners specifically determined that the Veteran 
had no neurologic impairment associated with the disorder.  
No atrophy or weakness was evident, and deep tendon reflexes 
were normal.  The Board points out, with respect to the 
notations in private medical records of weak grip strength, 
that the Veteran is service-connected for carpal tunnel 
syndrome, and that electrodiagnostic studies have found no 
evidence of cervical radiculopathy.  The Veteran has not 
demonstrated any muscle spasm.

In short, the Board finds that the evidence does not support 
assignment of a 40 percent evaluation under DC 5293, for 
severe intervertebral disc syndrome.

As noted previously, effective September 23, 2003, DC 5293 
was amended to allow the evaluation of intervertebral disc 
syndrome on the basis of incapacitating episodes.  Notably, 
however, the Veteran does not contend, and the evidence does 
not show, that he has at any point experienced an 
incapacitating episode of intervertebral disc syndrome, or 
even that he experienced symptoms which resulted in 
physician-prescribed bed rest.  A higher rating under the 
version of DC 5293 in effect as of September 23, 2002, is not 
warranted.

As to whether a higher rating is warranted by combining the 
separate evaluations of the orthopedic and neurologic 
manifestations of IVDS, the Board again finds that the 
Veteran does not have any significant neurological component 
to his cervical spine disorder.  Despite complaints of 
weakness and radiating pain, his VA examiners have 
consistently noted the absence of any neurologic deficits, or 
of weakness.  His deep tendon reflexes are normal.  He has 
not demonstrated any atrophy.

In short, there is no basis on which to separately evaluate 
any neurologic manifestations of the neck disorder for any 
period involved in this appeal.  A rating higher than 20 
percent under Diagnostic Code 5293 is not warranted.

Turning to the criteria in effect as of September 26, 2003, 
as noted previously, the criteria in Diagnostic Code 5243 
mirrors that of former Diagnostic Code 5293.  For the reasons 
expressed in the discussion of Diagnostic Code 5293, a 40 
percent evaluation under Diagnostic Code 5243 is not 
warranted on the basis of incapacitating episodes.

With respect to whether a higher rating is warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine, a 30 percent evaluation requires forward flexion of 
the cervical spine limited to 15 degrees or less, or 
ankylosis of the cervical spine.  The evidence shows that his 
cervical spine is clearly not ankylosed, and that even when 
functional loss due to pain is considered, he is consistently 
able to forward flex to well beyond 15 degrees.  A 30 percent 
evaluation therefore is not warranted.

The Board notes that the General Rating Formula for Diseases 
and Injuries of the Spine requires the separate evaluation of 
associated objective neurologic abnormalities.  As already 
discussed, the Board finds that the Veteran does not manifest 
any associated objective neurologic abnormalities.  There 
simply is no objective neurologic abnormality to separately 
evaluate.

Accordingly, the Board concludes that a rating in excess of 
20 percent for cervical spine disability is not warranted.  
38 C.F.R. § 4.3.

C.  Extraschedular evaluation

The Board has considered whether the Veteran is entitled to a 
higher disability rating on an extra-schedular basis.  38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  The 
symptoms associated with the cervical and thoracolumbar spine 
disorders, namely pain and reduced motion, are reasonably 
contemplated by the assigned 20 percent evaluations.

The Veteran contends that his spinal disorders reduced his 
working capacity by 75 percent, and during the course of the 
appeal he retired, purportedly because of the disorders.  The 
Board points out that his assertions concerning substantial 
impact on his job in real estate are at odds with the 
physical findings on both VA examinations and the private 
treatment records on file.  Those records show that he 
retains a substantial level of motion, even with repetitive 
motion testing, and none of the records document flare ups as 
severe as claimed by the Veteran.  Nor has he adduced any 
evidence in support of his assertions concerning the impact 
of the disorders on his employment, such as the need to miss 
a substantial amount of work on account of the disorders.  
There is no credible evidence from the record that his spinal 
disorders have interfered markedly with his employment.  Nor 
has the Veteran been hospitalized frequently for his 
disorders. 

In short, there are no legitimate grounds for consideration 
of assignment of an extra-schedular rating, to include 
referring this case to the Director of VA's Compensation and 
Pension Service for extra-schedular consideration.  The Board 
points out that the assignment of 20 percent evaluations in 
itself is recognition that the impairment makes it difficult 
to obtain and keep employment.  Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996) ; Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

D.  Hart considerations

The Board lastly has reviewed the evidence on file and 
concludes that the underlying level of severity for both the 
Veteran's cervical and thoracolumbar spine disorders has 
remained at the 20 percent level, but not higher at all 
points since the claims were filed.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
period since the claims were filed, a higher rating is not 
warranted at any point.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

Factual background

The service treatment records show that the Veteran was 
treated in October 1978 for athlete's foot.  He was treated 
at points in service for keratoses of the nose and cheek.  In 
March 1956 he was treated for an abscess of the right thumb, 
and in February 1963 was treated for first or second degree 
burns on hands.  

In March 1960 he was placed on a month-long profile for left 
shoulder myositis.  In October 1964 he complained of left 
shoulder pain, but physical examination was unremarkable.  In 
November 1966 he reported left shoulder pain but denied a 
history of injury; he was diagnosed as having myositis or 
muscle strain.  In 1968, he underwent physical therapy for 
his shoulder complaints.  In November 1978 he complained of 
left shoulder pain that was diagnosed as musculoskeletal 
pain; X-ray studies were negative.  In March 1979 he reported 
sustaining injuries from a collision with another tank, after 
which he had intermittent problems with his left shoulder; he 
was diagnosed as having bicipital tendonitis.  The report of 
a January 1980 Medical Evaluation Board (MEB) was silent for 
skin or left shoulder findings or complaints.  A February 
1980 report prepared in connection with the MEB noted that 
the Veteran had been evaluated in the past for cervical 
complaints with shoulder pain; the report did not include any 
finding of a left shoulder condition.

The service personnel records show that other than clerical 
positions, the Veteran served as a jet engine mechanic.  He 
served in Vietnam from April 1971 to April 1972.

During an October 1981 VA examination, the Veteran complained 
of left shoulder pain.  No abnormalities were identified.

Private medical records on file for the period from 1992 
document treatment for keratoses since at least 1993, and 
note that the Veteran's skin was sun-damaged.

In an October 2002 statement, R. Strimling, M.D., indicated 
that he initially saw the Veteran in August 2000 for multiple 
actinic keratoses of the forehead, and for squamous cell 
carcinoma of the right temple.  The Veteran also had 
scattered keratoses on his trunk, as well as eczema on the 
fingertips.  

The Veteran attended a VA examination in November 2003, at 
which time he denied any history of injury to the left 
shoulder, and indicated that he noticed shoulder pain about 
10 years after service.  He explained that he did not seek 
treatment for his complaints after service.  X-ray studies of 
the left shoulder were negative, and the examiner concluded 
that there was no left shoulder pathology present.  The 
examiner concluded that the left shoulder complaints were 
unrelated to the service-connected spinal disorders, as the 
physical findings did not suggest such a relationship.  The 
examiner explained that the left shoulder complaints were 
instead due to age.  

During the May 2004 evaluation by Dr. Mirchou, the Veteran 
evidenced left shoulder tenderness.  Dr. Mirchou diagnosed 
the Veteran as having shoulder arthralgia.

The Veteran attended a VA examination in May 2009.  He 
reported a history of atopic dermatitis and skin cancer.  He 
reported that his dermatitis began in service, and that he 
first had skin cancer in 1999.   He reported that he 
experienced fissures in his fingertips in winter, and 
explained that those symptoms started after he was exposed to 
jet fuel in service.  He was diagnosed as having atopic 
dermatitis of his hands in remission, and skin cancer of the 
left temple with no residuals.  The examiner noted that he 
did not have the claims files for review, but still concluded 
that it was at least as likely as not that the skin disorder 
was related to service because of the reported exposure of 
the hands to jet fuel.

As to the left shoulder, the Veteran reported experiencing 
left shoulder pain since a tank collision in service.  X-ray 
studies of the shoulder showed acromioclavicular joint 
arthropathy.  He was diagnosed as having tendinosis/bursitis 
of the left shoulder, and degenerative joint disease of the 
shoulder.  The examiner concluded that it was at least as 
likely as not that the current left shoulder disorder was 
related to service, and particularly to the incident 
involving a tank collision.

In an August 2009 addendum, the examiner explained that he 
had reviewed the claims files, and that his findings and 
opinions remaining unchanged.

Analysis

A.  Left shoulder

The service treatment records document numerous left shoulder 
complaints that at times did not correlate with objective 
findings, but at other times resulted in diagnoses including 
myositis.  The records also included references to the 
accident involving tank collisions, with mention of resulting 
left shoulder problems.  Shortly after his discharge he 
reported continued left shoulder pain, though physical 
examination at the time was negative for pertinent 
abnormalities.  Although there are no treatment records on 
file between service and 1992 to document continued treatment 
for left shoulder disability, the Board finds his account of 
continuing symptoms since service nevertheless to be 
credible.

Although the November 2003 examiner, in providing evidence 
against the claim, indicated that he had reviewed the claims 
files, his recitation clearly was based solely on the 
Veteran's own account of his history, and an inaccurate one 
at that.  The examiner did not evidence any cognizance of the 
left shoulder complaints and findings documented in service. 
The May 2009 examiner, in contrast, based his opinion on an 
accurate history provided by the Veteran, and after reviewing 
the claims files affirmed his opinion that the current left 
shoulder disorder is etiologically related to service.

Given the above, the Board finds that the medical evidence is 
in relative equipoise as to whether the Veteran's left 
shoulder disability originated in service.  Resolving 
reasonable doubt in his favor, the Board finds that service 
connection is warranted for left shoulder disability. 


B.  Skin disorder of the fingers

The service treatment records, though not specifically 
documenting eczema of the fingers, do document skin problems 
affecting the hands.  The service personnel records confirm 
that the Veteran did perform duties as a jet engine mechanic, 
which plausibly would expose his hands to jet fuel.  Post-
service treatment records document eczema affecting the 
fingers, and the May 2009 examiner concluded that the eczema 
was due to the Veteran's exposure to jet fuel in service.  
Given this, the Board finds that the medical evidence is in 
relative equipoise as to whether the Veteran's finger eczema 
originated in service.  Resolving reasonable doubt in his 
favor, the Board finds that service connection is warranted 
for skin disorder of the fingers.










(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 20 percent rating for thoracolumbar spine 
disability for the period prior to May 6, 2009, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for 
thoracolumbar spine disability for the period since May 6, 
2009, is denied.

Entitlement to a rating in excess of 20 percent for cervical 
spine disability is denied.


Entitlement to service connection for left shoulder 
disability is granted.

Entitlement to service connection for a skin disorder of the 
fingers is granted.



REMAND

As previously noted, the service treatment records show that 
the Veteran had actinic keratoses in service.  The post-
service records since at least 1993 document treatment for 
actinic keratoses, and around 1999 for skin cancer of the 
temple.  The May 2009 examiner acknowledged the skin cancer 
diagnosis, but concluded that there were no current 
residuals, although it is unclear from the examination report 
whether there is a scar remaining from the removal of the 
lesion.  The examiner did not address the Veteran's actinic 
keratoses.

Given that the May 2009 examiner did not adequately address 
the Veteran's skin disorders other than of his fingers, the 
Board finds that further VA examination is necessary.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the Veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of the 
Veteran's skin disability other than of 
the fingers.  All indicated studies 
should be conducted.  With respect to 
each skin disorder identified (including 
any residual scars from skin cancer 
removals), the examiner should provide an 
opinion as to whether it is at least as 
likely as not that such disorder is 
etiologically related to service 
(including to any exposure to 
herbicides).  The Veteran's claims files 
must be made available to the examiner 
for review.  

2.  The RO should then readjudicate the 
issue remaining on appeal.  If the 
benefit sought on appeal is not granted 
in full the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


